DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on September 1, 2022 was received. Claims 1 was amended. Claims 6-7, 21 and 24-33 were canceled. Claims 34-35 were added. Claims 15-17, 18-20 were withdrawn. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued June 9, 2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, while claim 1 specifies a metallic salt and/or an organometallic complex are present in the aqueous solution, claim 9 limitation of only including metal salts, Cr(III) salts, renders the claim indefinitely, as it contradicts with the claim 1 limitation of a metallic salt or an organometallic complex. In addition, “Cr(III) salts” in claim 9 is also confusing as claim 1 only specify a metallic salt, not in plurality. If claim 9 is rewritten in independent form including all of the limitations of the base claim and any intervening claims (see “Allowable Subject Matter” below), Applicant is suggested to change the limitation of “a metallic salt and/or an organometallic complex” in lines 4-5 of claim 1 to “a metallic salt”, delete any detail of organometallic complex in lines 14-15 of claim 1 and dependent claims, and change “Cr(III) salts” in claim 9 to “Cr (III) salt”. 
Regarding claim 35, while lines 4-5 specifies a metallic salt and/or an organometallic complex are present in the aqueous solution, limitation in line 17 of only including metal salts, Cr(III) salts, renders the claim indefinitely, as it contradicts with the lines 4-5 limitation of a metallic salt or an organometallic complex. In addition, “Cr(III) salts” in line 17 is also confusing as the claim only specifies a metallic salt in lines 4-5, not in plurality. Applicant is suggested to change the limitation of “a metallic salt and/or an organometallic complex” in lines 4-5 to “a metallic salt” and “Cr(III) salts” in line 13 to “Cr (III) salt”.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 specifies the metal in the metallic salt and the organometallic complex as chromium, thus, claim 4 broaden the scope of the claim 1 by including the list of the other metal.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Chung (US20090192251) on claims 1-5 and 10 are withdrawn, because the claims have been amended. 
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Berezin (SU1633016A1) on claims 1-2, 10 and 14 are withdrawn, because the claims have been amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The claim rejections under 35 U.S.C. 103 as being unpatentable over Berezin (SU1633016A1) as applied to claims 11-12 and 18 are withdrawn, because the claims have been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Berezin (SU1633016A1) as applied to claims 1-2, 10-12, 14 and 18, and further in view of Mevellec (US20120196441), on claims 3-5 and 13 are withdrawn, because the claims have been amended. 
The claim rejection under 35 U.S.C. 103 as being unpatentable over Berezin (SU1633016A1) as applied to claims 1-2, 10-12, 14 and 18, and further in view of Piano (US20110236565) on claim 8 is withdrawn, because the claim has been amended. 
The claim rejection under 35 U.S.C. 103 as being unpatentable over Berezin (SU1633016A1) as applied to claims 1-2, 10-12, 14 and 18, and further in view of Imori (US20040182714), on claim 23 is withdrawn, because the claim has been amended. 

Claims 1-2, 10-12, 14 and  18 are rejected under 35 U.S.C. 103 as being unpatentable over Berezin (SU1633016A1) in view of Bahl (US992951). 
Regarding claim 1, Berezin teaches a method of activating the surface of a non-metallic substrate for an electroless plating process (abstract, example 1). Berezin teaches to treat the substrate with an aqueous solution comprising a bifunctional molecule epoxypropoxy-propyl-trimethoxysilane with the structure similar of 
    PNG
    media_image1.png
    120
    200
    media_image1.png
    Greyscale
with the all there OCH3 group being OCH2CH3 and reads on the formula 1 (description). Berezin teaches the R group (OCH2CH3) is hydrolyzed and forms a chemical bond with the surface of the substrate and the R’ group epoxy coordinates the palladium ion in the solution (description) and n is 3. Berezin teaches the solution further comprises palladium chloride (metallic salt) and acetic acid (acid) (description). 
Berezin does not explicitly teach the metallic salt is Cr (III) salt. However, Bahl teaches a method of forming catalytic laminated for electroless plating (abstract), Bahl teaches palladium salt and chromium salt are functionally equivalent metal salt for electroless plating (column 8 lines 25-40). Therefore, it would have been obvious to one of ordinary skill in the art to substitute Cr salt for palladium salt as the catalyst to active a surface for electroless plating in the method of Berezin. Both Berezin and Bahl (column 9 lines 15-20) teaches the palladium salt is palladium chloride, thus, it would be obvious to one of ordinary skill in the art to use chromium chloride, which is a Cr(III) salt, as the catalytic source in the activating solution.  
Regrading claim 2, Berezin teaches the R (OCH2CH3) is alkoxy group (description).
Regarding claim 10, Berezin teaches the metal is palladium (description). Bahl teaches the metal is chromium (column 8 lines 25-40). 
Regarding claim 11, Berezin teaches the bifunctional molecule is in the concentration of 0.6-2 (10-3 mol/L) (description), which overlaps with the claimed range (epoxypropoxy-propyl-trimethoxysilane has molecular weight of 264.34 g/mol). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
Regarding claim 12, Berezin teaches the metallic salts is in the concentration of 1 – 5.6 (10-3 mol/L) (description), which overlaps with the claimed range (palladium chloride has molecular weight of 177.33g/mol, chromium chloride has molecular weight 158.36g/mol), which touches the claimed range. When a composition with a touching or overlapping range is found in the prior art, this is considered sufficient to support a holding of obviousness. In re Malagari, 182 USPQ 549. In addition, it would have been obvious to on having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of showing of criticality. In re Aller, USPQ 233 (CCPA 1955). 
Regarding claim 14, Berezin teaches the activated surface is contacted with a nickel electroless plating bath (description and example 1).
Regarding claim 18, Berezin teaches to substrate is immersed in the bath of 50 plus minus 2 ºC, which overlaps with the claimed range, for 6 min (example 1).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.

Claims 3-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Berezin (SU1633016A1) and Bahl (US992951) as applied to claims 1-2, 10-12, 14 and 18 above, and further in view of Mevellec (US20120196441). 
Regarding claim 3, Berezin in view of Bahl teaches all limitation of this claim, except the structure of the bifunctional molecule. However, Mevellec teaches an solution for activating an oxidized surface (same substrata material such as glass or silicate, see Berezin’s description) for electroless plating (abstract, paragraph 0017). Mevellec teaches the composition comprising metal ion and a bifunctional organic binder (abstract), with the structure of Va (paragraph 0043) with X being thiol (-SH) and able to react with the metal ion (paragraph 0044), n being 3, and R being -CH3 group (paragraph 0045), which is capable to formed chemical bond with the oxidized surface of the substrata (paragraph 0073) (Mevellec’s Va formula described above is Si(OCH3)3-(CH2)3-SH, same as claim 5 formula III). Thus, Mevellec teaches the R’ is thiol or mercapto. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Si(OCH3)3-(CH2)3-SH as the bifunctional molecule to activate the surface of the oxidized substrate as suggested by Mevellec in the method of Berezin in view of Bahl because Mevellec teaches the such bifunctional molecule just like epoxypropoxy-propyl-trimethoxysilane of Berezin, is capable of forming the bond with the oxidized substrate and also react with the metal ion to facilitate and provide good adhesion for the further electroless plating (paragraphs 0073-0074, 0044), which is also desired by Berezin. 
Regarding claim 4, Mevellec teaches the bifunctional molecule has the formula of (II) with n being 3.
Regarding claim 5, Mevellec teaches the bifunction molecule has the same formula as formula III.
Regarding claim 13, Mevellec further teaches the activating method is carried out at the temperature comprising between 50 to 90ºC (paragraph 0139), which is inside of the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the temperature range to activate the surface of the oxidized substrate as suggested by Mevellec in the method of Berezin because Mevellec teaches such temperature range facilitate the activation (paragraph 0139). 

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Berezin (SU1633016A1) in view of Bahl (US992951) as applied to claims 1-2, 10-12, 14 and 18 above, and further in view of Piano (US20110236565).  
Regarding claim 8, Berezin in view of Bahl teaches all limitation of this claim, except the acids. However, Piano teaches an electroless plating method (abstract) and discloses phosphoric acid, sulfuric acid and acetic acid and mixture thereof are functionally equivalent acid use long with catalyst ions in an activation bath (paragraph 0031). Therefore, it would have been obvious to one of ordinary skill in the art to substitute acetic acid for the mixture of phosphoric acid and sulfuric acid as the acid in the activation bath in method of electroless plating as disclosed by Berezin.

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Berezin (SU1633016A1) and Bahl (US992951) as applied to claims 1-2, 10-12, 14 and 18 above, and further in view of Imori (US20040182714).  
Regarding claim 23, Berezin teaches all limitation of this claim, except the substrate material. However, Imori teaches a method of pretreating a substrate for metal plating with a solution comprising a noble metal compound and a silane coupling agent having functional groups capable of capturing metals (abstract), wherein the silane coupling agent has the same structure as epoxypropoxy-propyl-trimethoxysilane (see paragraph 0025-0026) and the chloride metallic salt suitable for copper or nickel electroless plating (paragraph 0028), which are same as Berezin. Irnori teaches the substrate includes glass and polymer (paragraph 0029). Glass and polymer are considered as functionally equivalent substrate for being activated with the solution of Berezin as evidenced by Imori. Therefore, it would have been obvious to one of ordinary skill in the art to substitute polymer for glass as the substrata in the method as disclosed by Berezin. 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Berezin (SU1633016A1) in view of Mevellec (US20120196441).
Regarding claim 34, Berezin teaches a method of activating the surface of a non-metallic substrate for an electroless plating process (abstract, example 1). Berezin teaches to treat the substrate with an aqueous solution comprising a bifunctional molecule epoxypropoxy-propyl-trimethoxysilane with the structure similar of 
    PNG
    media_image1.png
    120
    200
    media_image1.png
    Greyscale
with the all there OCH3 group being OCH2CH3 and reads on the formula 1 (description). Berezin teaches the R group (OCH2CH3) is hydrolyzed and forms a chemical bond with the surface of the substrate and the R’ group epoxy coordinates the palladium ion in the solution (description) and n is 3. Berezin teaches the solution further comprises palladium chloride (metallic salt) and acetic acid (acid) (description). 
Berezin does not explicitly teach the bifunctional l molecule is Si(OCH3)3-(CH2)3-SH. However, Mevellec teaches an solution for activating an oxidized surface (same substrata material such as glass or silicate, see Berezin’s description) for electroless plating (abstract, paragraph 0017). Mevellec teaches the composition comprising metal ion and a bifunctional organic binder (abstract), with the structure of Va (paragraph 0043) with X being thiol (-SH) and able to react with the metal ion (paragraph 0044), n being 3, and R being -CH3 group (paragraph 0045), which is capable to formed chemical bond with the oxidized surface of the substrata (paragraph 0073) (Mevellec’s Va formula described above is Si(OCH3)3-(CH2)3-SH, same as claim 5 formula III). Thus, Mevellec teaches the R’ is thiol or mercapto. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Si(OCH3)3-(CH2)3-SH as the bifunctional molecule to activate the surface of the oxidized substrate as suggested by Mevellec in the method of Berezin in view of Bahl because Mevellec teaches the such bifunctional molecule just like epoxypropoxy-propyl-trimethoxysilane of Berezin, is capable of forming the bond with the oxidized substrate and also react with the metal ion to facilitate and provide good adhesion for the further electroless plating (paragraphs 0073-0074, 0044), which is also desired by Berezin. 

Response to Arguments
Applicant's arguments filed on September 1, 2022 have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
Claim 1 has been amended to include the elements of original dependent claim 6, thus it is allowable. 

In response to Applicant’s arguments, please consider the following comments:
While the claim 6 was previously indicated as allowable, it was clearly explained in previous office action that the allowable claim has to include the limitation of “organometallic complex is binuclear chrome complex surrounded by 4 oxalate molecules having an empiric formula [Cr2(C2O4)4]2- “. However, amended claim 1 includes the limitations of metallic salt and/or an organometallic complex, thus, claim 1 does not necessarily require the allowable limitation of the organometallic complex in claim 6. A new ground of rejection directed to the aqueous composition comprising metallic salt as Cr(III) salt (no organometallic complex) is included in the rejection above. It is noted that claim 34 appears to include the allowable subject matter of the claim 7. However, claim 34 includes limitation of metallic salt and/or an organometallic complex, which does not necessarily require the allowable limitations of the organometallic complex in claim 7. A rejection directed to the aqueous composition comprising a metallic salt (no organometallic complex) for claim 34 is included above. 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 9 and 35 are considered to distinguish patentably over the art of the record of this application. As discussed in the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 9 and 35 above, suggestions for corrections based on 35 U.S.C. 112(b) rejections on claim 9 and 35 are presented to applicant for consideration. 
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art on the record, Chung (US20090192251) or Berezin (SU1633016A1), do not teach or suggest the activating solution comprises the bifunctional molecule having the empiric formula Si(OCH3)3)-(CH2)n-SH, wherein n is an integer between 1 to 10, phosphoric acid, sulfuric acid, Cr(III)salts, and oxalic acid in the context of claim 1 combine with claim 9, and claim 35. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.V.L/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717